Citation Nr: 0117413	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The appellant 


INTRODUCTION

The veteran served on active duty from January 1949 to May 
1953.

This matter previously came to the Board of Veterans' Appeals 
(the Board) on appeal from a March 1995 rating decision by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a decision dated in February 1999, the Board denied the 
appellant's appeal.  Thereafter, the appellant filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2001, the Court vacated the Board's February 1999 
decision and remanded the case to the Board for compliance 
with the recent enactment of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A). 


REMAND

In its February 2001 order, the Court recognized that during 
the pendency of this appeal, the President signed into law 
the VCAA of 2000, which requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A). This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

In a written statement dated in April 2001, the appellant's 
attorney requested remand of this case to the RO.  He further 
pointed out that the Court had observed that the theory of 
entitlement to service connection for the cause of the 
veteran's death had not previously been argued at the time of 
the Board's February 1999 decision but the Court provided if 
the "appellant raises a nicotine-dependence theory," such 
must be addressed on remand.  The attorney noted that this 
theory of recovery will be asserted once the case is remanded 
to the RO.     

In August 1997, the appellant provided sworn testimony before 
a member of the Board.  That member is no longer employed at 
the Board.  Under 38 C.F.R. § 20.707 (2000), the member who 
conducts a hearing shall participate in making the final 
determination of the claim.  Since this member is no longer 
available, the appellant, through her attorney, should be 
offered the opportunity for another hearing.  

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
appellant, through her attorney, and 
inform her of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate the claims.  

As part of this notice, the RO should 
specifically request that the appellant 
provide the names, addresses, and 
approximate dates of treatment of any 
additional health care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
the veteran's lung cancer and who may 
have expressed an opinion linking such to 
his service.  

With any necessary authorization or 
medical releases from the appellant, the 
RO should attempt to obtain legible 
copies of any pertinent treatment records 
identified in response to this request 
which have not been previously secured.  
Regardless of the appellant's response, 
the RO should attempt to obtain any 
outstanding VA treatment records that may 
be available.

The appellant, through her attorney, 
should be provided the opportunity to 
present evidence and argument regarding 
the theory of entitlement to service 
connection for the cause of the veteran's 
death on the basis of nicotine 
dependence.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  All appropriate action to secure the 
relevant records pertinent to this claim, 
including all raised theories of 
entitlement, should be undertaken.  If 
the RO is unable to obtain any of the 
relevant records sought, either service 
or post-service, it shall notify the 
appellant, through her attorney, that it 
has been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain these records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2),(c).

3.  The RO should contact the appellant, 
through her attorney, to clarify whether 
a travel board hearing is desired.  If 
so, such hearing should be scheduled.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  The RO must also review 
the claims file to ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, such as medical nexus 
opinions, but depending on the request 
for a hearing, the RO should readjudicate 
the issues on appeal, as appropriate, and 
take all further necessary action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

